DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
5.	Claims 1-10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-10 of U.S. Patent No. 10,785,504. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and they are not patentably distinct from each other because; see below;
Instant application 16/992138
US 10,785,504
1. An image processing device comprising:
circuitry configured to decode a bit stream per coding unit divided from a largest coding unit to
generate an image,
apply a horizontal deblocking filter across a plurality of vertical boundaries among blocks of the image, to pixels neighboring said vertical boundaries across a plurality of coding units to generate a filtered image, without dependency on processing accompanied by a vertical deblocking filter between the horizontal deblocking filters from each other for the plurality of vertical boundaries, and
apply the vertical deblocking filter across a plurality of horizontal boundaries among blocks of the filtered image including the pixels to which the deblocking filter has been applied, to pixels neighboring said horizontal boundaries across a plurality of coding units.
1.  An image processing device comprising: circuitry configured to apply a horizontal deblocking filter across a plurality of vertical boundaries among blocks within a largest coding unit of a locally decoded image, to pixels 
neighboring said vertical boundaries across a plurality of largest coding units to generate a first filtered image, without dependency on processing accompanied by a vertical deblocking filter between the horizontal deblocking filters from each other for the plurality of vertical boundaries,
apply the vertical deblocking filter across a plurality of horizontal boundaries among 
the blocks within a largest coding unit of the first filtered image including the pixels to which the deblocking filter has been applied, to pixels 
neighboring said horizontal boundaries across a plurality of largest coding units to generate a second filtered using the second image, and encode an image filtered image.
2. The image processing device according to claim 1, wherein the circuitry is further configured to:
apply the horizontal deblocking filter without dependency between horizontal deblocking filters from each other for a plurality of neighboring vertical boundaries among blocks, without dependency on processing accompanied 


apply the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks, and apply the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
3.  The image processing device according to claim 2, wherein the circuitry is further configured to: apply the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from 
each other for the plurality of neighboring vertical boundaries among blocks, and apply the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
4. The image processing device according to claim 2, wherein the circuitry is further configured to:
apply the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks.
4.  The image processing device according to claim 2, wherein the circuitry is further configured to: apply the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from 
each other for the plurality of neighboring vertical boundaries among blocks. 
5. The image processing device according to claim 2, wherein the circuitry is further configured to:
apply the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
5.  The image processing device according to claim 2, wherein the circuitry is further configured to: apply the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
6. An image processing method comprising: 
decoding a bit stream per coding unit divided from a largest coding unit to generate an image;
applying a horizontal deblocking filter across a plurality of vertical boundaries among blocks of the image, to pixels neighboring said vertical boundaries across a plurality of coding units to generate a filtered image, without dependency on processing accompanied by a vertical deblocking filter between the horizontal deblocking filters from each other for the plurality of vertical boundaries; and
applying the vertical deblocking filter across a plurality of horizontal boundaries among blocks of the filtered image including the pixels to which the deblocking filter has been applied, to pixels 

boundaries across a plurality of largest coding units to generate a first filtered image, without dependency on processing accompanied by a vertical deblocking filter between the horizontal deblocking filters from each other for the plurality of vertical boundaries;  applying the vertical deblocking filter across a plurality of horizontal boundaries among the blocks within a largest coding unit of the first filtered image including the pixels to which the deblocking filter has been applied, to pixels neighboring said 


among blocks, without dependency on processing accompanied by the vertical
deblocking filter between the plurality of the coding units subjected to a process of
horizontal deblocking filters; and
applying the vertical deblocking filter without dependency between vertical deblocking filters from each other for a plurality of neighboring horizontal boundaries among blocks.
7.  The image processing method of claim 6, further comprising: applying the horizontal deblocking filter without dependency between horizontal deblocking filters from each other for a plurality of neighboring vertical boundaries among blocks, without the dependency on processing accompanied by the vertical deblocking filter between the plurality of the largest coding units subjected to the process of horizontal deblocking filters;  and applying the vertical deblocking filter without dependency between vertical deblocking filters from each other for a plurality of neighboring horizontal boundaries among blocks.
8. The image processing method of claim 7, further comprising: applying the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks; and applying the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
8.  The image processing method of claim 7, further comprising: applying 
the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks;  and applying the vertical 
deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
9. The image processing method of claim 7, further comprising: applying the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks.
9.  The image processing method of claim 7, further comprising: applying 
the horizontal deblocking filter with tap numbers which are not repeated between the horizontal deblocking filters from each other for the plurality of neighboring vertical boundaries among blocks.
10. The image processing method of claim 7, further comprising: applying the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.
10.  The image processing method of claim 7, further comprising: applying the vertical deblocking filter with tap numbers which are not repeated between the vertical deblocking filters from each other for the plurality of neighboring horizontal boundaries among blocks.



	Note: The applicant is urged to review all co-pending applications with claims similar to those of the present application in order to avoid the delays of a Terminal Disclaimer. It is the applicant duty to disclose any evidence pertaining to the patentability of all applications sub-mitted before the office. 
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.